 
 
I 
111th CONGRESS 2d Session 
H. R. 5231 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2010 
Mr. Smith of Texas (for himself and Mr. Schiff) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Controlled Substances Act to clarify that persons who enter into a conspiracy within the United States to possess or traffic illegal controlled substances outside the United States, or engage in conduct within the United States to aid or abet drug trafficking outside the United States, may be criminally prosecuted in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Drug Trafficking Safe Harbor Elimination Act of 2010. 
2.Amendments to the Controlled Substances Act to clarify conspiracies conducted within the United States may be criminally prosecuted in the United StatesSection 406 of the Controlled Substances Act (21 U.S.C. 846) is amended by— 
(1)inserting (a) before Any; and 
(2)inserting at the end the following: 
 
(b)Whoever, within the United States, conspires with one or more persons, or aids or abets one or more persons, regardless of where such other persons are located, to commit at any place outside the United States an act that would constitute a violation of this title if committed within the United States, shall be subject to the same penalties that would apply to such act if it were to occur within the United States.. 
 
